Citation Nr: 1622568	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a May 2013 substantive appeal, the Veteran requested a Board hearing at a local VA office.  The Veteran was scheduled for a February 2014 hearing, but the Veteran's representative submitted a written statement in February 2014 requesting that such hearing be canceled.  However, in an April 2015 telephone contact, the Veteran again requested a Travel Board hearing.  Additionally, in a written statement received in October 2015, the Veteran indicated that he would like a hearing by videoconference instead of a Travel Board hearing.  Subsequently, the Veteran was scheduled for a February 2016 Travel Board hearing and was notified of such hearing in November 2015.  However, in a February 2016 telephone contact, the Veteran indicated that he missed such hearing because he was sick, and he requested that his hearing be rescheduled.

The Board notes that, in December 2015, the Veteran submitted a change of address form indicating that his current address was in Lexington, South Carolina.  The claims file also contains an April 2016 notification letter stating that the Veteran is scheduled for an August 2016 Travel Board hearing, but such notification does not appear to have been sent to the Veteran's current address.  To ensure full compliance with due process requirements, a remand is required in order to schedule the Veteran for his requested hearing, be it a Travel Board or videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  The notice of such hearing should be sent to the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing (either a Travel Board or videoconference hearing) at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) and send such notification to the Veteran's proper mailing address (currently in Lexington, South Carolina).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

